Exhibit 21.1 VIDAROO CORPORATION List of Subsidiaries Name of Subsidiary State of Incorporation Operational Name Percent Ownership E360, LLC Florida E360 98% Media Evolutions, Inc. Florida Vidaroo Productions Vidaroo Licensing, LLC Florida Vidaroo Licensing 100% Vidaroo Intellectual Property, Inc. Florida Vidaroo Intellectual Property 100% Vidaroo Support Services, LLC Florida Vidaroo Support Services 100% Vidaroo controls the operations of Media Evolutions through a management contract dated July 8, 2008.
